Citation Nr: 0704418	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
March 24, 2003.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD on March 24, 2003.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and June 2003 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which granted service 
connection for PTSD at a 10 percent disability rating prior 
to March 24, 2003 and a 50 percent disability rating on March 
24, 2003.

In December 2006, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record. 


FINDINGS OF FACT

1.  Service-connected PTSD is currently manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to depression, anxiety, 
initial resistive interactions, poor sleep, impairment in 
memory, impaired judgment, increased isolation, blunted 
affect, disturbances of motivation and mood, irritability and 
difficulty in establishing and maintaining effective work 
relationships during the pendency of this appeal and a 
current Global Assessment of Functioning (GAF) score of 48.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment , with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
prior to March 24, 2003, the criteria for a 50 percent 
disability rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, Diagnostic Code 
9411 (2006).

2.  On March 24, 2003, the criteria for a disability rating 
in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A December 2004 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish an increased rating, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher initial rating was granted on appeal.  

Since the veteran's increased rating claim prior to March 24, 
2003 is being granted, the RO will assign an effective date 
at the time the Board's decision is implemented.  
Significantly, the veteran retains the right to appeal any 
effective dates assigned by the RO.  On the other hand, since 
the veteran's increased rating claim on March 24, 2003 is 
being denied and an effective date will not be assigned, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, the appellant 
and his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  

The Board finds that the evidence of record -- service 
medical records, VA treatment records, and lay statements -- 
is adequate for determining whether the criteria for 
increased initial ratings for the veteran's claims have been 
met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that the initial disability rating 
assigned for his PTSD prior to and on March 24, 2003 should 
be increased to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Currently, the veteran's PTSD is rated as 10 percent 
disabling prior to March 24, 2003 and 50 percent disabling on 
March 24, 2003.  Under 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

VA treatment records show continued PTSD counseling and 
treatment between February 2002 and August 2004.  The medical 
evidence and the veteran's testimony at the December 2006 
Video Conference hearing demonstrate that the veteran's 
psychiatric disability is manifested primarily by symptoms of 
depression, sleep difficulties, irritability, and decreased 
concentration and memory.  The veteran lives with his 
siblings and has no relationship with his children.  He is 
unemployed, but his unemployment may also be due to his 
cardiovascular problems.  

In VA examination reports, the veteran has been assigned GAF 
scores of 48 and 65.  The Court has held that GAF scores 
reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 61 to 70 indicates mild symptoms (e.g., depressed moods 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In June 2002, the veteran underwent a VA PTSD examination, 
where he reported depression, problems with concentration and 
memory, poor sleep, nightmares, and emotional blunting that 
interfered with his occupational and social relationships.  
The veteran felt tense and avoided people.  He was frequently 
anxious, nervous, and jittery.  The VA examiner found that 
the veteran was fully oriented.  Regarding social 
interaction, the veteran was initially resistive, but 
eventually became pleasant.  Test results were consistent 
with dysphoric mood states and social alienation.  Memory 
tests showed adequate learning, but slightly below 
expectations.  The VA examiner did not find obsessive or 
ritualistic behavior, impairment of thought process or 
communication, or any evidence of psychotic process.  
Further, the veteran denied suicidal and homicidal thoughts 
and hallucinations.  The VA examiner assigned the veteran a 
GAF score of 65.  

Despite the GAF score of 65, which reflects mild symptoms, 
the above medical evidence reflects that, prior to March 24, 
2003, the veteran exhibited occupational and social 
impairments due to anxiety, impairment of focus and memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships.  There 
was no evidence of suicidal ideation, obsessional rituals; 
illogical speech, impaired impulse control, spatial 
disorientation and neglect of personal appearance and 
hygiene.  Thus, resolving the benefit of doubt in the 
veteran's favor, the Board finds that, under the current 
schedular criteria, the veteran's PTSD, prior to March 24, 
2003, is productive of symptomatology that approximates a 50 
percent rating, and no more. 

Regarding the disability rating for PTSD on March 24, 2003, 
the veteran was again examined by a VA examiner in May 2003.  
The veteran reported increased isolation, irritability, sleep 
difficulty, hypervigilance, difficulty in concentration, and 
emotional numbing.  He avoided thoughts and activities that 
may trigger symptomatology.  On examination, the VA examiner 
found that the veteran was adequately groomed and 
cooperative.  He was fully oriented to person, place, and 
time with spontaneous speech that was normal, but slow at 
times.  There was no evidence of significant cognitive 
dysfunction, however, the veteran had complained of 
difficulties with memory and concentration.  Insight and 
judgment appeared normal and displayed affect was blunted.  
According to the examination, the examiner assigned a GAF 
score of 48 based on the severe level of symptoms, including 
feelings of hopelessness, social isolation, and irritability.  
Given the above analysis and evidence, the Board concludes 
that the preponderance of the evidence is against an initial 
disability rating in excess of 50 percent for the veteran's 
PTSD.  Therefore, his claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that there is no persuasive medical evidence 
of occupational and social impairment due to symptoms 
indicative of a more severe disability, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances.  At the Video Conference hearing, 
in December 2006, the veteran did not report any of the 
symptoms constituting a 70 percent rating, but testified to 
isolation, problems with authority while he was working, 
agitation, and anxiety as causes for unemployment and social 
impairment.  Thus, under the current rating criteria, a 70 
percent rating is not warranted for the veteran's PTSD on 
March 24, 2003.  While the veteran and his representative may 
sincerely believe that the current disability is more severe 
than indicated by the medical evidence, the Board notes that 
laypersons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's PTSD has resulted in frequent 
hospitalizations.  Further, it has been stated that his 
unemployment may be due to the veteran's cardiovascular 
conditions.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's PTSD, prior to March 24, 2003, 
warrants a 50 percent disability rating under Diagnostic Code 
9411 and no more.  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 50 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

An initial disability rating of 50 percent for PTSD, prior to 
March 24, 2003, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial disability rating in excess of 50 percent for 
PTSD, on March 24, 2003, is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


